Smith, C. J.,
delivered tbe opinion of the court.-
This is an appeal from a conviction for tbe violation of chapter 157 of the Laws of 1912. Tbe prosecution was begun by an affidavit lodged with a justice of tbe peace wbicb contained five counts, each count alleging the working by appellant of a separate employee for more than ten hours on tbe day named. Tbe name of tbe employee in tbe first count was Floyd Ford; in tbe second, Will Smith; in tbe third, Sol Brown; in tbe fourth, Warren Graham; and in the fifth, A. M. Henry. The case was submitted to tbe judge at circuit for decision by him, without a jury, upon an agreed statement of facts, in wbicb it was agreed: That appellant was a corporation operating a cottonseed oil mill, setting out tbe manner in wbicb tbe cottonseed were by it separated into their component parts, to-wit, bulls, linters, cake, and crude cottonseed oil, and prepared for use. That on tbe day named in tbe affidavit it worked tbe employees named in tbe affidavit, all of whom were adults, for more than eleven hours. That Floyd Ford was a meal cook, whose duties consisted of supervising tbe employees in cooking tbe meal, seeing that it was properly cooked, that all machines were kept in running order, and, in tbe event of a breakdown, report tbe same to tbe superintendent. That Will Smith was a “panman, or pan shoveler, whose duties as such were to take tbe cooked meal after it was formed from tbe former and load it in tbe press. It would take tbe said Will Smith about fourteen minutes to load tbe presses. There was then an intermission of ten minutes before tbe next loading began, and at tbe end of one hour be was off one hour, at tbe end of wbicb time be took up tbe same duties again, actually working every other hour, with an intermission of ten minutes *786between eaeb charge or loading. That, while this employee was on duty more than ten hours, in fact about eleven hours, he was engaged in actual manual labor not exceeding six hours.” That Sol Brown was a seed feeder, whose duty as such was “to feed the cottonseed from the bins into the tunnel conveyer, ... by which they are carried, by means of a screw, automatically into a sand and boll screen room.” That Warren Green was a fireman, whose duty it was to “to keep steam at sufficient pressure by feeding fuel into the furnaces.” That A. M. Henry was superintendent of the plant, charged with “the general supervision of the operations of the said mill.” That this mill is in operation for only about five months in each year, none of the employees except Henry being employed therein except during the months the mill is in operation, Henry being employed for the year. That “the work in which these employees were engaged in no manner impairs their health, physical condition or moral nature, or that of the public,” but, on the contrary, the extraction of oil from cottonseed “is a very healthful occupation, tends to build up the vitality of the system, and this is especially true where any laborer has any tendency to tuberculosis. That employment at a mill of this kind benefits them.” That in discharging their duties these employees were not subjected to “noxious, injurious, or damaging odors, gases, dusts, noises,” etc., and that there is connected with their employment “no unusual heat, and no complicated or dangerous machinery,” but, on the contrary, the rooms in which they worked were thoroughly ventilated, and in a comfortable and cleanly condition. The court adjudged appellant guilty on each count in the affidavit, and entered a fine against it “of ten dollars for each offense, making a total of fifty dollars”
We have again, at the request of counsel, taken up the constitutionality of this statute for consideration, and see no reason for receding from the views expressed by *787us in State v. Newman Lumber Co., 59 South. 923, and 60 South. 216.
Appellant contends, however, that the agreed statement of facts does not bring it within the terms of this statute, first, because the statute was not intended to apply to cottonseed oil mills; and, second, because the employees worked by it for more than ten hours are not of the class of employees contemplated by the statute.
It will be observed that the business in which appellant was engaged is that of separating cottonseed into its component parts, giving to those parts new forms, and rendering them suitable for new uses. In the Newman Lumber Company Case, supra, we held that a person is engaged in manufacturing, within the meaning of this statute, when he is engaged in the production of articles for use from raw or prepared materials by giving to such materials new forms, qualities, properties, or combinations by means of an organized force of laborers working with machinery. From this it clearly appears that appellant is engaged in manufacturing.
In order for appellant to be guilty, it must not only be engaged in manufacturing, but the employees alleged to have been worked by it overtime must be of the class protected by the statute. In the Newman Lumber Company case we held that all possible employees of a manufacturing establishment are not within the protection of the statute; but it necessarily follows from the construction there put upon the statute that all employees who compose the organized force and work with machinery, whose work supplements that of the machinery, and must be performed while it is, and in order that it may be kept, in operation, are within its protection. The legislature clearly intended to protect the employee who is confined to the precincts of the manufacturing estabment, and who is practically, held in bondage by the machine with, or in connection with, which his work is performed, making it compulsory upon him to answer all *788of its motion with corresponding action. Appellant’s employees Ford, Brown, and Green are therefore within the protection of the statute, and appellant violated it in working them for more than ten hours in one day.
It is impossible for us to definitely determine, however, from'the agreed statement of facts whether Will Smith was worked overtime or not. If he was on duty only for one hour at a time and then off for an hour, and not then confined to the precincts of the establishment, charged with some responsibility for the operation of the machinery, he was at work less than ten hours; but if, in fact he was on duty all the time-, charged with keeping the machinery with which he worked in the continuous. performance of its functions, he was, of course, at work all the while, and therefore for more than ten hours; and in that event it is immaterial that he may have had at times practically nothing to do.
It is also impossible for us to determine from the agreed statement of facts whether the employee Henry is of the' class protected by the statute, as we are not thereby sufficiently advised of the character of the work performed by him. His having “general supervision of the operations of said mill” may, or may not, confine him to the precincts of the mill, and charge him with the duty of supervising employees while at work and the machinery while in operation.
That the mill was operated only about five months in each year, during which time it was kept in perfect sanitary condition, and that work therein “tends to build up the vitality of the system,” is immaterial. The statute protects all employees in a designated class without reference to the sanitary or unsanitary condition of the establishment in which their work is performed. The injurious consequences from which they are protected are such as result from overwork of a certain character, and not such as result from unsanitary surroundings. That it appears from the agreed statement of facts “that. *789the work in which these employees were engaged in no manner impairs their health, physical condition or moral nature, or that of the public,” is also immaterial, for the experience of mankind has demonstrated that the contrary is the fact, when it is performed daily for many consecutive hours. Moreover, the statute operates on all employees of a designated class, without reference to whether in a particular case the overwork will, or will not, result in detriment to the physical and mental welfare of the workman.
The court committed no error in finding appellant guilty as charged, hut it erred in holding that each count in the affidavit charged a separate offense and imposing sentence accordingly. The statute simply groups the employees of a manufacturing establishment, and makes the working of all, or any of them, for more than ten hours in one day an offense. Had the Legislature desired the working of each employee to constitute a separate offense, it could easily have used language so indicating, as was done by it in other laws passed at the same session at which the one now under consideration was passed, particularly chapter 165, Laws 1912, by which the employment of children in mills is regulated.
The judgment of the court below is affirmed, and will remain in full force and effect, in so far as it adjudges appellant guilty of one violation of the statute; hut, in so far as it adjudges appellant guilty of more than one violation of the statute and imposes sentence accordingly, it is reversed and remanded for proper sentence.

Affirm on conviction of one offense.